Case 1:20-cr-00110-LJL Document 173 Filed 05/09/21 Page 1 of 4




                              REQUEST GRANTED.
                              The Court approves and assigns CJA Jacob
                              Mitchell to work on the case as associate counsel.

                                       5/10/2021
Case 1:20-cr-00110-LJL Document 173 Filed 05/09/21 Page 2 of 4
Case 1:20-cr-00110-LJL Document 173 Filed 05/09/21 Page 3 of 4
Case 1:20-cr-00110-LJL Document 173 Filed 05/09/21 Page 4 of 4
